Citation Nr: 0728611	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably (zero percent) disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1962.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran's January 2004 claim regarding hearing loss was 
granted in a September 2004 RO rating decision.  A 
noncompensable disability rating was assigned.  The veteran's 
October 2005 claim for entitlement to service connection for 
tinnitus was denied in a February 2006 RO rating decision.  
The veteran disagreed with both decisions and timely 
appealed.

Remanded issue

As is set forth in more detail below, a remand of the issue 
of the veteran's entitlement to service connection for 
tinnitus is required. The issue is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

The veteran's January 2004 claim included a claim for 
entitlement to service connection for a heart condition which 
was denied in the September 2004 rating decision.  The 
veteran did not perfect his appeal regarding the heart 
condition issue because he did not list the issue on his May 
2005 substantive appeal [VA Form 9].  Therefore, that issue 
is not in appellate status and will be discussed no further 
herein.  




FINDING OF FACT

The veteran's service-connected right ear hearing loss is 
manifested by mild to moderate sensory hearing loss and the 
veteran's service-connected left ear hearing loss is 
manifested by a mild sensory hearing loss.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as noncompensably 
(zero percent) disabling.

The veteran essentially contends that his hearing loss is 
worse than is recognized by VA.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The veteran was provided with VCAA notice in letters dated 
April 2004 and December 2005.  Those letters informed the 
veteran that VA would make reasonable efforts to obtain 
evidence necessary to support the veteran's claim.  
Specifically, the veteran was told that VA would help him 
obtain such things as "medical records, employment records, 
or records from other Federal agencies."  He was told to 
sign medical release forms and provide enough information to 
allow VA to request private medical records, and the veteran 
was told that if a medical examination were necessary, one 
would be scheduled for him. 

A March 2006 letter informed the veteran of the requirements 
for his claim for entitlement to an increased disability 
rating by stating there must be evidence showing the severity 
and duration of the symptoms. 

Significantly, the veteran was advised in both the April 2004 
and December 2005 letters that if he "had any other evidence 
or information that you think will support your claim, please 
let us know," and if "you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The March 2006 VCAA letter contained similar language, 
with specific emphasis on his increased rating claim.  Thus, 
the veteran was sufficiently notified that he should send all 
evidence in support of his claim in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Court held that 38 C.F.R. §§ 5103(a) and 
3.159(b) apply to all five elements of a "service 
connection" claim, and require VA to review the information 
and the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as it relates to the increased disability 
rating claim for hearing loss, elements (1), (2) and (3) 
(veteran status, current disability and a connection between 
the veteran's service and the disability) are not at issue 
because the veteran has already been service connected.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim seeking an increased disability rating.  In 
any event, the veteran received full Dingess notice via the 
March 2006 VCAA letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to his claim.  Moreover, the veteran has 
received medical examinations which pertain to his claims in 
August 2004 and April 2005. 

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran elected not to have a hearing.  His 
representative has presented written argument on his behalf, 
most recently in May 2007.

Accordingly, the Board will proceed to a decision on the 
merits as to the increased rating issue.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated zero percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2006).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
January 2004, after the amended regulations became effective.  
Thus, the veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  
As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence consists of a VA audiological 
examination conducted in August 2004.  The examination 
revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

45
35
35
40
LEFT

20
30
30
35

The average decibel loss for the right ear was 39 and the 
average decibel loss for the left ear was 29.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right ear and left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  This results in a noncompensable or zero 
percent disability rating under Table VII.

The August 2004 examination results did not results 
demonstrate exceptional patterns of hearing impairment 
requiring consideration under subsection (a) of 38 C.F.R. § 
4.86 [thresholds of 55 or greater for all four Hertz 
frequencies].  

There is no competent medical evidence to the contrary.  The 
Board observes that the veteran's statements to the effect 
that he is significantly impacted by his service-connected 
hearing loss are at odds with the statements he made and 
noted by the examiner in August 2004 that he "does not have 
any concerns with his hearing."  [Both the August 2004 and 
April 2005 VA examiners characterized the veteran as a "poor 
historian".]  However, the veteran's credibility in this 
regard is moot because, as discussed in the law and 
regulations section above, the Board must adjudicate this 
claim by mechanically applying the schedular criteria.   See 
Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's bilateral hearing loss have not been 
met.

Fenderson consideration

The veteran's initial claim of entitlement to service 
connection for hearing loss was granted, and a noncompensable 
disability rating was assigned effective January 30, 2004.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since he filed his 
claim.  There appears to have been no medical findings and no 
other evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, January 30, 2004.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected bilateral hearing loss 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria]. 
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for hearing 
loss is denied.


REMAND

2.  Entitlement to service connection for tinnitus.

For reasons stated below, the Board finds that a remand of 
this issue is necessary.

As was discussed above, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to element (1), current disability, the evidence 
is unclear.  This appears to be due to the veteran's 
inconsistent reports.  The two VA audiological examination 
reports of record, in August 2004 and in April 2005, both 
characterize the veteran as a "poor historian", with 
admitted memory problems.  During the August 2004 VA hearing 
examination, the examiner specifically noted that the veteran 
"denies the presence of tinnitus at this time."  
Subsequently, the veteran was examined in April 2005 by a VA 
examiner, who reported that the veteran said that he heard a 
constant high-pitched static in his left ear.  These 
statements cannot be reconciled.  

Although there is no specific diagnosis of tinnitus, both the 
April 2005 examination report and a June 2005 VA outpatient 
treatment report referred to "his tinnitus".  
The matter of the current existence of tinnitus must be 
clarified.

With regard to element (2), evidence of an in-service disease 
or injury, the veteran's service records in fact indicate 
that he was a jet mechanic; this appears to be the basis for 
the RO's decision to grant service connection for hearing 
loss. 

With regard to element (3), medical evidence of a nexus 
between the veteran's in-service injury and the current 
disability, the Board believes that this matter should be 
further explored.  See Charles v. Principi, 16 Vet. App. 370 
(2002)   

In his March 2006 notice of disagreement, the veteran 
requested that VA medical records regarding his tinnitus 
claim be obtained from the Cincinnati VA Medical Center 
(VAMC).  The Board observes that the veteran's claims folder 
already contains records from Cincinnati VAMC regarding the 
veteran's tinnitus.  Nonetheless, any additional medical 
records should be identified and obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be contacted 
through his representative and asked to 
identify any medical treatment records 
pertaining to his claimed tinnitus.  Any 
such records so identified, which are not 
already in the file, should be obtained. 
2.  The veteran should be afforded a VA 
examination in order to determine the 
existence and etiology of his claimed 
tinnitus.  The veteran's VA claims folder 
must be made available to the examiner.  
The examiner should either diagnose or 
rule out tinnitus.  If tinnitus is 
diagnosed, the examiner should render an 
opinion as to whether it is as likely as 
not that the tinnitus is related to the 
veteran's military service.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder. 

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for tinnitus.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


